Citation Nr: 0801945	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-37 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to non-service connected death pension 
benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran had service from January 1945 to November 1945.  
He died in February 1981.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Manila, Philippines, that denied the benefits sought 
on appeal.  The appellant's notice of disagreement was 
received in July 2005.  A statement of the case was issued in 
August 2005, and a substantive appeal was received in October 
2005.


FINDINGS OF FACT

1.  The veteran died in February 1981, and the death 
certificate lists the immediate cause of death as 
cerebrovascular accident (CVA) due to hypertension.   

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  The disabilities that caused the veteran's death were not 
manifested during the veteran's military service or for many 
years thereafter, nor was it otherwise related to the 
veteran's service.

4.  The veteran served in the Recognized Guerillas and 
Regular Philippine Army from January 1945 to November 1945 
and is not considered to have had active service for purposes 
of death pension benefits.

5.  The appellant's claim for accrued benefits was received 
by the RO in July 2004, more than one year after the 
veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.312 (2007).

2.  The criteria for entitlement to VA death pension benefits 
have not been met.  38 U.S.C.A. §§ 107, 1541, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 3.41, 
3.159, 3.203 (2007).

3.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. 
§§ 3.159, 3.1000(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the appellant and what part VA will attempt to obtain for 
the appellant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Typically, VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this case, VA satisfied its duties to the appellant in a 
VCAA letter issued in July 2004.  Subsequently, the appellant 
was issued another VCAA letter in August 2004.  The letters 
predated the January 2005 rating decision.  See id.  
Collectively, the VCAA letters notified the appellant of what 
information and evidence is needed to substantiate her 
claims, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the appellant to 
submit any evidence in her possession that pertains to the 
claims.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 
24, 2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
service connection for the veteran's cause of death, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  To the extent that such notice may be 
deficient in any respect, such as with regard to an effective 
date, the matter is effectively moot in light of the 
following decision which finds that the preponderance of the 
evidence is against the appellant's claims.

The Board further notes that the status of the appellant's 
husband as a veteran has never been contested.  VA has 
adjudicated the appellant's claims based on her husband's 
status as a veteran as defined by 38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records have been obtained.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
appellant with her claims.

Service connection for cause of death

Criteria & Analysis

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).  Evidence must 
be presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, including hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As noted above, the veteran died in February 1981.  His death 
certificate lists the immediate cause of death as CVA due to 
hypertension.  At the time of the veteran's death in February 
1981, the veteran was not service-connected for CVA, 
hypertension or any other disabilities.

The Board notes that the service medical records are negative 
for complaints of CVA and hypertension.  Moreover, a Physical 
Examination dated in November 1945 reflects that the 
veteran's cardiovascular system was clinically evaluated as 
normal.  The veteran's blood pressure was measured as 124 
systolic over 70 diastolic.  An Affidavit for Philippine Army 
Personnel dated in November 1945 reflects that the veteran 
was found to have no record of wounds or illness incurred in 
service.  There is also no post-service medical record 
pertaining to CVA or hypertension until the veteran was 
treated at San Marcelino District Hospital in February 1981 
for essential hypertension, severe with coronary 
insufficiency, which was many years after discharge.  

Moreover, there is no competent evidence in the record 
suggesting a causal link between the veteran's CVA and 
hypertension and his service.  The Board is thus presented 
with an evidentiary record which does not show that the 
disability which caused the veteran's death manifested in 
service, or within the presumptive period.

Therefore, based on the medical evidence of record, the Board 
finds that service connection for the veteran's cause of 
death is not warranted.  There is no evidence of CVA and 
hypertension in service, and the service incurrence cannot be 
presumed because there is no evidence within one year after 
service.  The Board sympathizes with the appellant for her 
loss.  However, the preponderance of the evidence is against 
a finding of a link between the veteran's cause of death and 
his service.  Thus, the appellant's claim must be denied.  
See Ruiz v. Gober, 10 Vet. App. 352 (1997).  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A § 5107 (West 2002).

Entitlement to death pension benefits

Criteria & Analysis

The appellant seeks nonservice-connected death pension 
benefits based on her deceased husband's military service.  
In order to qualify for the benefits she seeks, the appellant 
must establish that her deceased husband had qualifying 
service.  Controlling statutory law provides that only 
certain military service is considered qualifying service for 
such benefits.  The appellant claims VA benefits as the widow 
of a veteran.  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 
3. 8 (c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.9 (a) and 
(d).

Evidence of record shows that the veteran served with the 
Recognized Guerrilla Forces and Regular Philippine Army from 
January 1945 to November1945.  These facts do not appear to 
be in dispute.  Pursuant to the laws and regulations set 
forth in the above paragraph, the veteran had basic 
eligibility to certain, but not all, VA benefits.  The 
Board's reading of the applicable law is that there is no 
evidence in this case that the veteran's period of service 
established eligibility for pension benefits.  As such, there 
is no basis for the appellant's entitlement to death pension 
benefits based on her husband's service.

Entitlement to Accrued Benefits

Criteria & Analysis

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid all or any part of periodic monetary benefits to which 
he or she was entitled at the time of death, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  An application for accrued benefits must be filed 
within one year after the date of death for accrued benefits 
to be payable.  A claim for death pension, compensation, or 
dependency and indemnity compensation, by a surviving spouse 
is deemed to include a claim for any accrued benefits.  38 
C.F.R. § 3.1000(c); see also 38 C.F.R. § 3.152(b). 

The appellant's husband died in February 1981.  The appellant 
filed a claim for accrued benefits in July 2004.

As the appellant missed the statutory deadline for filing her 
claim for accrued benefits, the pertinent facts in this case 
are not in dispute and the law is dispositive.  The 
appellant's claim must therefore be denied because it is 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Furthermore, the Board notes that the appellant's 
claim would have been denied regardless of the statutory 
deadline because the veteran was not entitled to be paid 
periodic monetary benefits at the time of death because there 
was no claim for monetary benefits at time of death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  Entitlement to nonservice-
connected death pension benefits is not warranted.  
Entitlement to accrued benefits is not warranted.  The appeal 
is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


